DETAILED ACTION
	This is a first office action in response to application 17/140,776 filed 01/04/2021, in which claims 1-18 are presented for examination. Currently claims 1-18 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
Figure 3A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 recite the limitation " in the at least two consecutive row lines" in lines 7-8 and 6-7 respectively.  There is insufficient antecedent basis for this limitation in the claim.
	Further depending claims 2-17 inherit the deficiencies of their respective base claims and are rejected under similar rationale.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigeta et al. U.S. Patent Application Publication No. 2018/0301080 A1 hereinafter Shigeta.

Consider Claim 1:
	Shigeta discloses a display module comprising: (Shigeta, See Abstract.)
(Shigeta, [0059], “FIG. 3 is a block diagram of a pixel circuit according to an embodiment of the disclosure.  Generally, a display device includes a display panel, and the display panel includes a plurality of pixels.”)
	the plurality of pixels being disposed on a plurality of row lines of the display panel; and a driver configured to: (Shigeta, [0160], “Specifically, according to an embodiment of the disclosure, the processor 300 may control the panel driver 200 such that the pulse width of the driving current Id is set according to the pulse width setting voltage Vw and the amplitude of the driving current Id is set according to the amplitude setting voltage Va.  At this time, when the display panel 500 is composed of n rows and m columns, the processor 300 may control the panel driving unit 200 such that the amplitude or the pulse width of the driving current Id is set in a row unit.”)
	apply a pulse width modulation (PWM) data voltage to the sub pixels included in each of the row lines of the display panel in a sequential order of the row lines; and (Shigeta, [0123], “Thereafter, the pulse width setting voltage Vw is set in order to set a driving time (a duty ratio or a pulse width) of the driving current for driving the light emitting element 111 during a PWM (Pulse Width Modulation) set period, and the amplitude setting voltage Va is set in order to set amplitude of the driving current during a PAM (Pulse Amplitude Modulation) set period.  That is, in the example of the pixel circuit 100-6, gradation data voltages representing the gradation of a pixel are two of the amplitude setting voltage Va and the pulse width setting voltage Vw.”)
	drive the display panel such that the sub pixels included in the at least two consecutive row lines among the plurality of row lines emit light for a time corresponding to the applied PWM data voltage in the sequential order of the row lines. (Shigeta, [0076], “Meanwhile, as shown in the lower timing diagram of FIG. 4A, in the case of the conventional analog PWM method, a plurality of pixel circuits constituting a display panel are sequentially scanned line by line during a scan period, and the deviation compensation of the pixel circuits (i.e. setting of the threshold voltage Vth of the corresponding pixel) and setting of the gradation data voltage Vw are performed for each scan line.”)

Consider Claim 18:
	Shigeta discloses a method of driving a display module, the display module including a display panel having a plurality of pixels each including a plurality of sub pixels, (Shigeta, [0059], See Abstract.)
	the plurality of pixels being disposed on a plurality of row lines of the display panel, the method comprising: (Shigeta, [0160], “Specifically, according to an embodiment of the disclosure, the processor 300 may control the panel driver 200 such that the pulse width of the driving current Id is set according to the pulse width setting voltage Vw and the amplitude of the driving current Id is set according to the amplitude setting voltage Va.  At this time, when the display panel 500 is composed of n rows and m columns, the processor 300 may control the panel driving unit 200 such that the amplitude or the pulse width of the driving current Id is set in a row unit.”)
	applying a pulse width modulation (PWM) data voltage to the sub pixels included in each of the row lines of the display panel in a sequential order of the row lines; and (Shigeta, [0123], “Thereafter, the pulse width setting voltage Vw is set in order to set a driving time (a duty ratio or a pulse width) of the driving current for driving the light emitting element 111 during a PWM (Pulse Width Modulation) set period, and the amplitude setting voltage Va is set in order to set amplitude of the driving current during a PAM (Pulse Amplitude Modulation) set period.  That is, in the example of the pixel circuit 100-6, gradation data voltages representing the gradation of a pixel are two of the amplitude setting voltage Va and the pulse width setting voltage Vw.”)
	driving the display panel such that the sub pixels included in the at least two consecutive row lines among the plurality of row lines emit light for a time corresponding to the applied PWM data voltage in the sequential order of the row lines. (Shigeta, [0076], “Meanwhile, as shown in the lower timing diagram of FIG. 4A, in the case of the conventional analog PWM method, a plurality of pixel circuits constituting a display panel are sequentially scanned line by line during a scan period, and the deviation compensation of the pixel circuits (i.e. setting of the threshold voltage Vth of the corresponding pixel) and setting of the gradation data voltage Vw are performed for each scan line.”)

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further depending claims from claim 2 would be allowable based on their dependence from an allowed base claim.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly suggest either alone or in combination the features of claim 2 “wherein the driver is further configured to: apply the PWM data voltage to the sub pixels included in each of the row lines during a data setting period for each of the row lines; and drive the display panel such that the sub pixels included in each of the at least two consecutive row lines emit light for a time corresponding to the applied PWM data voltage during a plurality of light emission periods for each of the row lines.”. It is therefore respectfully submitted that claim 2 is allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed 
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Michael J Jansen II/           Primary Examiner, Art Unit 2626